DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Species A, claims 68, 69, 94-97, 70-71, 78, 80, 86-88, 90, and 92-93 in the reply filed on 8/25/2021 is acknowledged.

Response to Arguments
Applicant’s arguments filed 8/25/2021 with respect to dependent claim 88 has been considered and is persuasive.  Dependent claim 88 has been identified as allowable.  The applicant has not presented arguments for the 3 rejected independent claims, 69, 94, and 95. Thus their rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 69-71, 78, 80, 86-87, 92, and 94-97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckhardt et al. (Pub. No.: US 2010/0148345 A1); hereinafter referred to as “Eckhardt”, in view of Yomtov (Pub. No.: US 2015/0142083 A1).
Regarding claim 69, Eckhardt discloses an implantable stimulator, comprising: a substrate (e.g. see element 102, [0028]) comprising a first surface and a second surface (e.g. see elements 104, 106, [0028]), wherein a thickness of the substrate is defined by the first and second surfaces; at least two electrodes located along a conformable portion of the substrate; a plurality of electrical interconnections (e.g. see element 108, [0030]) electrically coupling the pulse generator to the at least two electrodes (e.g. see element 110, [0030]); an encapsulation layer (e.g. see element 114, [0032]) at least partially covering the substrate; and an adhesion layer (e.g. see [0033], “adhesive layer”) between the encapsulation layer and the substrate in at least one location; wherein the thickness of the substrate along the conformable portion is equal to or less than 0.5 millimeters (e.g. see [0028]).
Eckhardt discloses the device may be used for electrical stimulation (e.g. see [0059], [0064]) but does not explicitly disclose the pulse generator. Yomtov teaches that it is known to use a pulse generator as set forth in figures 7 and 12, element 180 to 
Regarding claim 70, Eckhardt discloses the encapsulation layer covers at least part of the conformable portion of the substrate, and wherein the adhesion layer is between the encapsulation layer and the at least part of the conformable portion of the substrate (e.g. see [0032]-[0033], element 114, “adhesive layer”).
Regarding claim 71, Eckhardt discloses the substrate comprises a further portion along which the pulse generator is located, the encapsulation layer at least partially covering the further portion of the substrate (e.g. see elements 102, 114, [0028], [0032]).
Regarding claim 78, Eckhardt discloses the claimed invention except for the encapsulation layer has a tensile strength in the range 6 to 8 MPa. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by Eckhardt, with such a modification since it was known in the art that higher tensile strengths are used to provide the predictable results of a more resilient, durable stimulation lead.
	Regarding claim 80, Eckhardt discloses the encapsulation layer covers the first surface of the substrate and not the second surface (e.g. see element 114, [0032]), further comprising a second encapsulation layer covering the second surface of the substrate (e.g. see element 120, [0035]).

	Regarding claim 87, Eckhardt discloses the thickness of the stimulator along the further portion is equal to or less than 4 millimeters (e.g. see [0028]).
Regarding claim 92, Eckhardt discloses the further portion of the substrate is also conformable (e.g. see elements 102, 114, [0028], [0032]).
Regarding claims 94-95 and 97, see the rejected claims above.
Regarding claim 96, Eckhardt discloses the adhesion layer is applied using atomic layer deposition (ALD) (e.g. see [0032]-[0033], element 114, “adhesive layer”).
Claims 90 and 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckhardt and Yomtov in view of Mashiach (Pub. No.: US 2014/0031889 A1).
Regarding claims 90 and 93, Eckhardt and Yomtov disclose the claimed invention except for the conformable portion of the substrate comprises one or more layers of the LCP and the further portion of the substrate is LCP. Mashiach teaches that it is known to use such a modification as set forth in [0039], figure 4, element 161 to provide a more flexible substrate that conforms better. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by Eckhardt and Yomtov, with such a modification as taught by Mashiach, since such a modification would provide the predictable results of a more flexible substrate that conforms better.

Allowable Subject Matter
Claim 68 is allowed.
88 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804.  The examiner can normally be reached on Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILIP C EDWARDS/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Amanda K Hulbert/Primary Examiner, Art Unit 3792